J-A18034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD WILLIAM BEACH                      :
                                               :
                       Appellant               :   No. 1060 WDA 2019

          Appeal from the Judgment of Sentence Entered May 28, 2019
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                            CP-07-CR-0001554-2016


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                             FILED: APRIL 14, 2021

       Appellant Richard William Beach appeals from the judgment of sentence

imposed following his convictions for rape, aggravated indecent assault,

unlawful contact with minors, corruption of minors, involuntary deviate sexual

intercourse (IDSI)—forcible compulsion, IDSI—person less than sixteen years

old, indecent exposure, indecent assault—forcible compulsion, simple assault,

and endangering the welfare of children.1 Appellant argues that the trial court

violated his constitutional right to self-representation by ordering standby

counsel to cross-examine certain witnesses. We affirm.

       The underlying facts of this matter are well known to the parties. See

Trial Ct. Op., 1/14/20, at 2-4. Briefly, Appellant was charged with multiple

offenses based on allegations that he sexually abused K.H., his minor step-

____________________________________________
118 Pa.C.S. §§ 3121 (a)(1), 3125, 6318(a)(1), 6301(a)(1)(i), 3123(a)(2),
3123(a)(7), 3127, 3126(a)(2), 2701(a)(1), and 4304(a)(1), respectively.
J-A18034-20



daughter, and K.B., his biological daughter, over a period of approximately

three years, beginning in 2014 when they were approximately thirteen and

fourteen-years old.

       The matter proceeded to a jury trial, which was scheduled to begin on

December 3, 2018.2 That day, following jury selection, Appellant requested

leave to proceed pro se and asked the trial court to allow his appointed counsel

to remain as standby counsel. N.T. Trial, 12/3/18, at 4. The Commonwealth

opposed Appellant’s request to proceed pro se but argued that if the trial court

granted his motion, standby counsel should conduct cross-examination of

Appellant’s immediate family members, including the two victims, K.H. and

K.B., and a witness, A.B., who was Appellant’s minor son.3 Id. at 5.        The

Commonwealth also objected to Appellant cross-examining Appellant’s former

live-in girlfriend, H.H., who was also the mother of both K.B. and A.B. Id.

       After conducting a colloquy to confirm that Appellant’s waiver of counsel

was knowing, voluntary, and intelligent, the trial court granted Appellant’s


____________________________________________
2 Appellant was originally represented by David L. Beyer, Esq., from the Blair
County Public Defender’s Office. On September 10, 2018, Attorney Beyer filed
a motion to withdraw from representation, citing the breakdown of his
relationship with Appellant. On October 3, 2018, the trial court granted
Attorney Beyer’s motion and appointed Scott Pletcher, Esq., to represent
Appellant for trial.

3 The Commonwealth argued that if Appellant were permitted to cross-
examine the victims, it would be “another way to re-victimize them.” N.T.
Trial, 12/3/18, at 5. The Commonwealth also alleged that Appellant had
“numerous contacts” with his minor son, A.B., throughout the case, and that
he had “attempted to influence his son” and to “twist” the evidence in his
favor. Id.


                                           -2-
J-A18034-20



motion to proceed pro se. Id. at 5-20. The trial court also granted Appellant’s

request for appointed counsel to act as standby counsel. Id. at 20.

      Thereafter, the following exchange occurred:

      THE COURT: So in regards to any witness proffered by [the]
      Commonwealth[,] the defense has the right to cross-examine that
      witness, however, the manner and scope of cross-examination are
      completely in the discretion of the court. In regards to an alleged
      victim in the matter or anyone who represents credibly that they
      are in fear of [Appellant], the court would permit cross-
      examination by the defense in the person of [standby counsel].
      [Appellant] could give [standby counsel] a list of questions that
      he wants asked to the victims, the court will allow time for that
      kind of exchange, but it would be [standby counsel] who would
      conduct the examination, if necessary, to approach the witness it
      would be [standby counsel] who would approach the witness. This
      ruling would not apply to Commonwealth witnesses who were not
      alleged victims or family members or persons who knew
      [Appellant] personally such that they could assert credibly that
      they would be intimidated or feel threatened or uncomfortable by
      the questioning so it wouldn’t apply to apply to Commonwealth
      professional witnesses such as police officers, expert witnesses,
      lab technicians, other people like that, do you understand the
      court’s ruling [Appellant]?

      [Appellant]: Your Honor is it my understanding from what you
      said that as long as they say that they are afraid of me you’re
      saying I cannot question them is that what you’re saying Your
      Honor?

      THE COURT: No I’m not saying that. I’m saying you can question
      them, however, you personally can’t question them, you would be
      questioning them through the vehicle of your standby counsel[.]

      [Appellant]: Can I have a knowledge of who I can and cannot
      question myself Your Honor because I’m confused on that.

      THE COURT: From the Commonwealth, who would you assert that
      you would be asking that [Appellant] not cross-examine them
      personally[?]




                                     -3-
J-A18034-20


     [The Commonwealth]: [H.H.], [K.B.], [K.H.], [A.B.].

     [Appellant]: Your Honor those are the bulk of my questions to the
     people, I understand [K.B. and K.H.], I understand that. As far
     as [H.H. and A.B.] . . . I object.

     THE COURT: So before each witness is called to the witness stand
     ordinarily outside the presence of the jury, we ask for an offer of
     proof as to that witness’ testimony. Normally the witness[] is
     present during that offer of proof. If it’s so desired, we can make
     inquiry of the witnesses on the record as to whether . . . they
     would feel intimidated or afraid by you--specifically the court’s
     making a ruling right now, we’re not even going to ask the
     question, the alleged named victims who are alleging that you
     sexually assaulted them or assaulted them in other ways we are
     not going to permit you to directly question those people. The
     other people who are not direct-alleged victims and that would
     include [H.H. and A.B.] . . .

     Those people indicate on the recorded record that they would be
     uncomfortable being questioned directly by you because of their
     degree of familiarity with you or knowledge of you then we will---
     the ruling will be that you may question them, you may cross-
     examine them, but only through the vehicle of [standby counsel]
     and not directly address them yourself[,] do you understand the
     court’s ruling sir?

     [Appellant]: Can you give me one second Your Honor.

     THE COURT: So [Appellant,] just to make it clear. The court’s
     ruling would not only protect the witnesses from being potentially
     intimidated for you. It would also protect you from the image that
     that would portray to the jurors who may consider that to be
     additional or re-victimization of the victim by you so those are two
     reasons the court would not allow you to ask the direct alleged
     victims questions. It would [i]nure their harm or it could [i]nure
     to your harm.

     [Appellant]: Yes, Your Honor I understand that. What I was
     looking over here I was looking over the witness list. Out of this
     whole entire witness list, the five people that lived in the house
     where the alleged actions--- was--- whatever--- they’re saying
     that out of that I cannot question any of them if---well I
     understand that too ---I understand [K.B. and K.H.] I get that.


                                    -4-
J-A18034-20


       What I’m not understanding is the [reasoning on A.B.] and then
       [H.H.], I didn’t understand the [H.H.] or [A.B.]?

       THE COURT: [H.H.] is who to you?

       [Appellant]: My ex-girlfriend of 15 years.

       THE COURT: If she indicates that she would be intimidated by
       your questioning her then that’ll be the ruling. If she indicates
       that she wouldn’t then that’ll be the ruling, and [A.B.] is a minor
       child correct? Okay [A.B.] is a minor child. The Court needs to
       be more protective of minor children than adults and as a minor
       he wouldn’t necessarily even get to make a decision like that on
       his own behalf. Frankly, a parent would have to make it for him.
       Who’s [A.B.]’s parent?

       The Commonwealth: [Appellant] and [H.H.], Your Honor.

       THE COURT: Okay so in this matter--- in the unique situation in
       this matter you would not get to make that decision on his behalf
       but his mother could have input. The court would still reserve the
       right in regards to a minor child to be protective of the minor child
       if I thought it was going to be intimidating or extremely
       uncomfortable or prevent the minor child from being able to testify
       if he was questioned directly by you, the court’s gotta make a
       ruling that permits testimony to be drawn forward, to be aired and
       considered by the jury and take in whatever manner they take it.

       [Appellant]: Yes, Your Honor.

Id. at 35-39 (some formatting altered).

       The following day, after standby counsel cross-examined both K.B. and

K.H., the trial court held a conference outside the presence of the jury. See

N.T. Trial, 12/4/18, at 127. At that time, the Commonwealth made an offer

of proof as to H.H.’s trial testimony.4 Id. At the conclusion of the offer, the

Commonwealth reiterated that H.H. was concerned with the possibility of

____________________________________________
4Appellant stated that he had no objection to H.H.’s proffered testimony. See
N.T. Trial, 12/4/18, at 127.


                                           -5-
J-A18034-20



Appellant directly cross-examining her son, A.B.      Id. at 129. In response,

the trial court stated that, based on “the Pennsylvania Rules of Evidence and

case law about the need to protect witnesses and the general need that has

increased to protect minor witnesses,” standby counsel must conduct cross-

examination of A.B. Id. at 129. Appellant did not object to the trial court’s

ruling on A.B without a colloquy of A.B. Id.

      Shortly thereafter, the Commonwealth conducted a colloquy of H.H.

concerning the issue of cross-examination. Id. H.H. stated that Appellant

emotionally and sexually abused her and that she would suffer emotional

turmoil if Appellant were permitted to personally cross-examine her. Id. at

132-34.      Appellant did not object to the colloquy or ask any additional

questions.    See id. Ultimately, the trial court ordered standby counsel to

conduct cross-examination of H.H., noting that if Appellant “asked her

questions[,] because of the past abuse she has described at his hands, she

may be intimidated or prevented from coming forward with the full amount of

information that the jury would need to consider.” Id. at 134-35. Appellant

did not object to the trial court’s ruling as to H.H. Id. at 135.

      Standby counsel subsequently conducted cross-examination of both

A.B. and H.H. without objection by Appellant. See id. at 152-171, 174-75.

The record demonstrates that Appellant performed the duties of counsel in all

other respects, which included cross-examining the Commonwealth’s other

witnesses, participating in sidebar conferences, and presenting closing

argument.


                                      -6-
J-A18034-20



       On December 7, 2018, the jury found Appellant guilty of all charges. On

May 28, 2019,5 the trial court sentenced Appellant to an aggregate term of 81

to 162 years’ incarceration.

       Appellant, through counsel, filed a timely post-sentence motion, which

the trial court denied. Appellant subsequently filed a timely notice of appeal

and a court-ordered Pa.R.A.P. 1925(b) statement.6 The trial court issued a

Rule 1925(a) opinion concluding that Appellant waived his challenge to

standby counsel’s role in cross-examination by failing to timely object at trial.

See Trial Ct. Op. at 9-13.

       On appeal, Appellant raises the following issue:

       Whether the trial court denied [Appellant] the constitutional right
       to represent himself by ruling that he could not conduct direct and
       cross-examination of certain witnesses?

Appellant’s Brief at 4.

       Appellant claims that the trial court violated his right to self-

representation by precluding him from cross-examining the minor victims,

K.B. and K.H., and two witnesses, A.B. and H.H. Id. at 11. Appellant argues


____________________________________________
5 Appellant’s sentencing hearing was originally scheduled for May 14, 2019.
At that time, Appellant asked the trial court to continue the proceeding and
appoint new counsel on his behalf. The trial court granted Appellant’s request
for new counsel and rescheduled the sentencing hearing for May 28, 2019.

6 In his Rule 1925(b) statement, Appellant raised multiple issues that he does
not include in his brief. Therefore, we conclude that he has abandoned those
issues on appeal. See Commonwealth v. Rodgers, 605 A.2d 1228, 1239
(Pa. Super. 1992) (stating that “[w]e must deem an issue abandoned where
it has been identified on appeal but not properly developed in the appellant’s
brief” (citation omitted)).


                                           -7-
J-A18034-20



that he preserved his objection to standby counsel’s participation prior to the

start of trial. Id. Specifically, with respect to K.B. and K.H., he asserts that

although he “indicated that he understood the trial court’s ruling[,]” he “was

not asserting that he agreed” with it. Id. at 12. As to A.B. and H.H., Appellant

asserts that he explicitly objected at the outset of trial, which was sufficient

to preserve his instant claim. Id. at 14 (citing N.T. Trial, 12/3/18, at 36).

      Appellant also argues that the trial court failed to “follow the mandates

of Tighe” by finding a “presumption of trauma as to any witness that was a

minor,” including K.B., K.H., and A.B., without conducting a colloquy of each

individual. Id. at 15 (citing Commonwealth v. Tighe, 184 A.3d 560 (Pa.

Super. 2018) (Tighe I), aff’d, 224 A.3d 1268 (Pa. 2020) (Tighe II)

(plurality)). Further, with respect to H.H., Appellant argues that although the

trial court conducted a colloquy, H.H. was “a witness, not a victim.”        Id.

Therefore, Appellant contends that the trial court “went further than this Court

in Tighe [I] held was appropriate” by limiting his right to personally cross-

examine H.H. Id.

      The Commonwealth responds that Appellant waived his claims by failing

to timely object. Commonwealth’s Brief at 13-14. With respect to the minor

victims, the Commonwealth asserts that Appellant agreed with the trial court’s

ruling and did not object when the victims ultimately testified at trial. Id.

(citing N.T. Trial, 12/3/18, at 36). Regarding A.B., the Commonwealth asserts

that “Appellant failed to timely object at critical, timely moments before A.B.’s

testimony on [the] second and fourth days of trial.” Id. at 14. Further, as to


                                      -8-
J-A18034-20



H.H., the Commonwealth notes that “when given the opportunity, Appellant

did not cross-examine H.H. on the details of her colloquy.”           Id. at 15.

Moreover, the Commonwealth asserts that Appellant did not “interpose a

timely objection to standby counsel performing H.H.’s cross examination after

her colloquy, or prior to her direct examination by the Commonwealth, or prior

to her cross examination by standby counsel.” Id.

       Even if properly preserved, the Commonwealth argues that the trial

court’s rulings were proper. Id. at 31.        The Commonwealth contends:

       Whether analyzing the trial court’s decision in terms of the
       emotional trauma awaiting Appellant’s family in the witness stand
       or the forfeiture by Appellant’s misconduct,[7] the totality of the
       record clearly documents ample support for Appellant’s cross
       examination to be conducted via standby counsel.

Id. at 30.

       Initially, we note that the “scope and manner of cross-examination are

within the sound discretion of the trial court and will not be overturned unless

the court has abused that discretion.” Commonwealth v. Nunn, 947 A.2d

756, 761 (Pa. Super. 2008) (citation omitted). “A defendant’s right to act as

his own counsel has long been recognized under the law . . . . [I]t is implicit


____________________________________________
7  With respect to forfeiture, the Commonwealth contends that Appellant
forfeited his right to self-representation by continuously failing to follow the
trial court’s instructions and often “inserting editorial comments calculated to
prejudice the jury.”         Commonwealth’s Brief at 24.              Further, the
Commonwealth argues that Appellant “overstepped” the boundaries so often
“that it defies logic to argue he would not have done the same if given the
opportunity to examine witnesses who were either victims of Appellant or over
who Appellant wielded a position of authority or trust.” Id. at 26. However,
the trial court did not discuss forfeiture as a basis for its ruling.


                                           -9-
J-A18034-20



in the Sixth Amendment to the United States Constitution and explicit in Article

I, Section 9 of the Pennsylvania Constitution.” Tighe II, 224 A.3d at 1280;

see also Faretta v. California, 422 U.S. 806, 821 (1975). “Whether that

right was violated presents a question of law, for which our review is de novo.”

Tighe I, 184 A.3d at 566 (citation omitted).

      A   defendant’s    right   to   self-representation   is   not   absolute.

Commonwealth v. Brooks, 104 A.3d 466, 474 (Pa. 2014). To exercise the

right to self-representation, a “defendant must demonstrate that he

knowingly, voluntarily and intelligently waives his right to counsel.”      Id.

(citation omitted); see also Pa.R.Crim.P. 121(A)(2). In such cases, the trial

court may also appoint standby counsel, who “shall be available to the

defendant for consultation and advice.” Pa.R.Crim.P. 121(D).

      Although defendants do not have a right to hybrid representation, there

is no “absolute bar on standby counsel’s unsolicited participation” in a pro se

defendant’s trial. McKaskle v. Wiggins, 465 U.S. 168, 176 (1984); see also

Commonwealth v. Fletcher, 986 A.2d 759, 778 n.23 (Pa. 2009) (discussing

McKaskle and reiterating that “[t]here are no Sixth Amendment impediments

to a defendant’s right to self-representation resulting from standby counsel

acting as counsel or even taking an active role in the proceedings” (citations

omitted)).   Further, a defendant may forfeit or waive his right to self-

representation even after it has been invoked. See Tighe II, 224 A.3d at

1281 (holding that a defendant may forfeit his right to self-representation by

engaging in “serious and obstructionist misconduct,” such as witness


                                      - 10 -
J-A18034-20



intimidation, which “compromise[s] the core truth-determining function of a

trial”); see also McKaskle 465 U.S. at 188 (stating that “a defendant can

waive his Faretta rights” through his own conduct at trial, such as soliciting

or acquiescing to certain types of participation by standby counsel).

      In Tighe II, our Supreme Court granted review to consider, but

ultimately declined to address, whether a trial court can limit a pro se

defendant’s right to self-representation by ordering standby counsel to

conduct cross-examination of a witness. Tighe II, 224 A.3d at 1281 n.22.

Notably, the High Court expressed disapproval for the rationale that a victim’s

“potential emotional trauma arising from being personally cross-examined by

her abuser could be proved absent specific, targeted evidence.” Id. at 1280

n.19 (citation omitted).   The Court continued that, “[i]f there is a parallel

between limitations of the confrontation and self-representation rights

guaranteed by the Sixth Amendment and Article I, Section 9 of the

Pennsylvania Constitution, relevant evidence would presumably be required

to justify those limitations in any given case.” Id.

      “The denial of the right to proceed pro se cannot be harmless, and a

violation requires a new trial.” Tighe I, 184 A.3d at 566 (citation omitted);

see also Weaver v. Massachusetts, 137 S. Ct. 1899, 1908, 1910 (2017)

(discussing McKaskle and reasoning that because a violation of a defendant’s

right to self-representation constitutes a structural error, “where there is an

objection at trial and the issue is raised on direct appeal, the defendant

generally is entitled to ‘automatic reversal’ regardless of the error’s actual


                                     - 11 -
J-A18034-20



‘effect on the outcome’” (citation omitted)). Nonetheless, our Supreme Court

has held that a structural error does not automatically render an issue non-

waivable. See In re T.S., 192 A.3d 1080, 1087 (Pa. 2018). It is well settled

that “[i]n order to preserve a claim for appellate review, a party must make a

timely and specific objection at the appropriate stage of the proceedings

before the trial court, or the claim is waived.” Commonwealth v. Russell,

209 A.3d 419, 429 (Pa. Super. 2019) (citation omitted); see also

Commonwealth v. Robinson, 931 A.2d 15, 22 (Pa. Super. 2007)

(reiterating that even “claims of a constitutional dimension can be waived”

(footnote omitted)).

      This Court has explained that we

      will not consider a claim which was not called to the trial court’s
      attention at a time when any error committed could have been
      corrected. The principal rationale underlying the waiver rule is
      that when an error is pointed out to the trial court, the court then
      has an opportunity to correct the error. By specifically objecting
      to any obvious error, the trial court can quickly and easily correct
      the problem and prevent the need for a new trial. Additionally,
      the appellate court should not be required to waste judicial
      resources correcting a problem that the trial court could have
      easily corrected if it had been given the opportunity to avoid the
      necessity of granting a new trial.

Russell, 209 A.3d at 429 (formatting altered and citation omitted).

      In the instant case, the trial court concluded that Appellant waived his

challenge to standby counsel’s participation in cross-examination by failing to

timely object. See Trial Ct. Op. at 9-12.     With respect to the minor victims,




                                     - 12 -
J-A18034-20



K.B. and K.H., the trial court found that Appellant “clearly conceded” to the

Commonwealth’s request prior to trial. Id. at 10.

      Based on our review, the record confirms that Appellant explicitly agreed

to allow standby counsel to cross-examine both K.H. and K.B. See N.T. Trial,

12/3/18, at 36 (reflecting Appellant’s position that, although he had an

objection to the Commonwealth’s request as to H.H. and A.B., he understood

the reasoning with respect to the minor victims). Therefore, we agree with

the trial court that he cannot challenge that ruling on appeal. See Russell,

209 A.3d at 429; Commonwealth v. Griffin, 684 A.2d 589, 595 (Pa. Super.

1996) (finding an issue waived for appellate review where the defendant

acceded to the trial court’s ruling); see also McKaskle, 465 U.S. at 182

(stating that “[p]articipation by counsel with a pro se defendant’s express

approval is, of course, constitutionally unobjectionable”).

      As to H.H., the trial court noted that Appellant did not raise any objection

during H.H.’s colloquy, nor did he object to the trial court’s ruling at the time

it was made. See N.T. Trial, 12/4/18, at 134-35. While Appellant suggests

that he properly preserved this issue at the start of trial, the record establishes

that Appellant’s initial objection was in response to the Commonwealth’s

request and within the context of asking the trial court for clarification on the

ruling. See N.T. Trial, 12/3/18, at 36. Significantly, after the Commonwealth

conducted a colloquy of H.H. and elicited testimony that H.H. would suffer

emotional   harm    if   Appellant   personally   conducted   cross-examination,

Appellant did not object. N.T. Trial, 12/4/18, at 132-34. Likewise, Appellant


                                       - 13 -
J-A18034-20



failed to object when the trial court definitively ruled that standby counsel

must cross-examine H.H.       See id. at 134-35.       Therefore, to the extent

Appellant claims that the trial court improperly limited his right to self-

representation, he failed to preserve this issue when the trial court had an

opportunity to correct the alleged error.      See Russell, 209 A.3d at 429.

Therefore, Appellant’s claim is waived. See id.

      As to A.B., the trial court stated that Appellant “did not object to his

stand-by counsel conducting the cross-examination” when A.B. testified. Trial

Ct. Op. at 12.    To the extent the trial court suggests that Appellant was

required to object at the precise moment when standby counsel cross-

examined A.B., we disagree.       Nonetheless, the record reflects that while

Appellant initially opposed the Commonwealth’s request for standby counsel

to cross-examine A.B., Appellant did not object when the trial court ultimately

ruled on the matter during the second day of trial. See N.T. Trial, 12/4/18,

at 129.   Further, as noted by the trial court, Appellant did not raise an

objection with respect to A.B.’s cross-examination at any point thereafter.

Under these circumstances, we conclude that Appellant waived his claims

regarding A.B. by failing to raise the issue when the trial court had an

opportunity to address the alleged error or conduct an on-the-record colloquy.

See Russell, 209 A.3d at 429. Accordingly, Appellant’s claim has not been

preserved for appellate review. See id.

      In sum, we are constrained to conclude that because Appellant failed to

object to standby counsel’s participation at the time of the trial court’s rulings,


                                      - 14 -
J-A18034-20



he cannot now claim that the trial court’s actions violated his right to self-

representation or impermissibly limited his right to confrontation.8     See

Russell, 209 A.3d at 429. Accordingly, we affirm.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/2021




____________________________________________
8 In light of our conclusion that Appellant waived his challenge to standby
counsel’s participation, we need not address Appellant’s argument regarding
the absence of a colloquy for A.B. or the trial court’s application of Tighe.
Likewise, we do not address the Commonwealth’s discussion of forfeiture.


                                          - 15 -